Appeal by the defendant from a judgment of the County Court, Orange County (Bivona, J.), rendered May 23, 1989, convicting him of manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the instant record does not demonstrate that he was denied the effective assistance of counsel (see, e.g., People v Paterno, 141 AD2d 771; People v Gale, 130 AD2d 588), nor that the court was in error by accepting the defendant’s guilty plea, which was clearly knowingly, intelligently and voluntarily entered (see, People v Harris, 61 NY2d 9).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Balletta and Miller, JJ., concur.